Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.
Action on merits of claims 1-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 10/18/2018 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by Li (CN107170787, hereinafter as Li ‘787).
Regarding Claim 1, Li ‘787 teaches an array substrate, comprising a first region and a second region, the array substrate, comprising: 
a flexible substrate (Fig. 7, (322); [0030]); 

a second layer disposed (Fig. 7, (6); [0034]) on the flexible substrate and located on the first region; and 
an inorganic insulating layer (Fig. 7, (33); [0030]) disposed between the first layer and the second layer and located on the first region and not located on the second region; wherein one of the first layer and the second layer is a metal layer (6); wherein the first layer comprises (5) an active layer; wherein the second layer comprises a first gate; and 
wherein the inorganic insulating layer comprises a first gate insulating layer (33) disposed on the active layer and the first gate.  


    PNG
    media_image1.png
    756
    986
    media_image1.png
    Greyscale

Fig. 7 (Li ‘787)


a flexible substrate (Fig. 7, (322); [0030]); 
a first layer (Fig. 7, (5); [0030]) disposed on the flexible substrate and located on the first region; 
a second layer disposed (Fig. 7, (6); [0034]) on the flexible substrate and located on the first region; and 
an inorganic insulating layer (Fig. 7, (33); [0030]) disposed between the first layer and the second layer, wherein the inorganic insulating layer is located on the first region and is not located on the second region.  

Regarding Claim 18, Li ‘787 teaches a display panel, comprising a first region and a second region, the display panel comprising:
a flexible substrate (Fig. 7, (322); [0030]); 
a first layer (Fig. 7, (5); [0030]) disposed on the flexible substrate, wherein the first layer is located on the first region; 
a second layer disposed (Fig. 7, (6); [0034]) on the flexible substrate, wherein the second layer is located on the first region; and 
an inorganic insulating layer (Fig. 7, (33); [0030]) disposed between the first layer and the second layer, wherein the inorganic insulating layer is located on the first region and is not located on the second region; wherein one of the first layer and the second layer is a metal layer (6); wherein the first layer comprises (5) an active layer; wherein the second layer comprises a first gate; and 


Regarding Claims 2 and 19, Li ‘787 teaches the first layer further comprises a second gate (6) (see Fig. 7), and the inorganic insulating layer (33) further comprises a second gate insulating layer disposed between the first gate and the second gate.  

Regarding Claims 3 and 20, Li ‘787 teaches an organic dielectric layer (321; [0030]), the organic dielectric layer comprises a first portion disposed on the second region and a second portion disposed on the inorganic insulating layer (311 and 33).  

Regarding Claim 9, Li ‘787 teaches an organic dielectric layer (321; [0030]), the organic dielectric layer comprises a first portion disposed on the second region.

	Regarding Claim 10, Li ‘787 teaches a second portion disposed on the inorganic insulating layer (311 and 33).  

	Regarding Claim 11, Li ‘787 teaches the second layer (6; [0030]) is a metal layer.  
	
Regarding Claim 12, Li ‘787 teaches the first layer comprises an active layer (5; [0030]), the second layer comprises a first gate (6), and the inorganic insulating layer comprises a first gate insulating layer (33) disposed on the active layer and the first gate.  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘787, as applied to claim 3 above.
Regarding Claims 4 and 14, Li ‘787 teaches a source/drain, the source/drain (Fig. 7, (4); [0030]) extends through the first gate insulating layer and the second gate insulating layer (33) and connects with the active layer (5); wherein the inorganic insulating layer further comprises an interlayer insulating layer (311; [0030]) disposed between the second gate (6) and the source/drain (4), the second portion of the organic dielectric layer is disposed between the source/drain and the interlayer insulating layer.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second portion of the organic dielectric layer that can be arranged in any order, therefore the second portion of the organic dielectric layer is disposed between the source/drain and the interlayer insulating layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is 

Regarding Claims 7 and 17, Li ‘787 teaches a functional region corresponding to the display area of the display panel, and the functional region comprises the first region and the second region (see Fig. 7).  

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘787, as applied to claim 4 above, and further in view of Cai (US 2018/0061910, hereinafter as Cai ‘910).
Regarding Claims 5 and 15, Li ‘787 teaches the second region comprises a curved portion corresponding to a non-display area of a display panel, and the first region comprises a functional portion corresponding to a display area of the display panel and adjacent to the curved portion, the array substrate is provided with a groove adjacent to an interface between the curved portion and the display portion, and the groove penetrates through the organic dielectric layer to expose the first gate insulating layer, the second gate insulating layer and the interlayer insulating layer (see Fig. 7).  
Thus, Li ‘787 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a non-display area of a display panel”.
However, Cai ’910 teaches a non-display area of a display panel (Fig. 14, (NA); [0036]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Li ‘787 by having a non-display area of a display 

Regarding Claims 6 and 16, Li ‘787 teaches the array substrate further comprises a buffer layer (312; [0030]) between the flexible substrate and the active layer, 
Thus, Li ‘787 and Cai ‘910 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the source/drain extends through the active layer and the buffer layer”.  
However, it has been held to be within the general skill of a worker in the art to have the source/drain extends through the active layer and the buffer layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kwon et al. (US 2016/0066409 A1)			
Watanabe et al. (US 2015/0255518 A1)
Hong et al. (US 2006/0145156 A1)		
Lai (US 2005/0170564 A1)
Hwang et al. (US 2002/0158995 A1)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829